DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest A structure body having a generator, comprising: the structure body configured to be detachably attached to a traveling vehicle including: a transmission case; and a PTO shaft protruding from the transmission case; and the generator attached to the structure body, wherein the structure body includes: a first portion to be attached to the transmission case; a first attachment portion and a second attachment portion that constitute a second portion to which a working device is to be attached; and a third portion to which the generator is attached, the third portion having a through hole for projecting the PTO shaft, wherein the first attachment portion is arranged to one side in a vehicle width direction of the traveling vehicle, wherein the second attachment portion is arranged to another side in the vehicle width direction, wherein the third portion is formed of a rear plate that communicates between the first attachment portion and the second attachment portion, wherein the rear plate is disposed ahead of a rear end of the first attachment portion and a rear end of the second attachment portion, and wherein the generator is attached to the rear plate and is disposed between the first attachment portion and the second attachment portion. In particular, the prior art discloses PTO shafts driving generators (see references previously cited). At least Kropp, Gotz and Walterscheid disclose features as previously claimed. However, the claims were amended to overcome the prior rejections in view of these references. Accordingly, the prior art does not appear to teach or suggest the combination of limitations of the independent claim including wherein the first attachment portion is arranged to one side in a vehicle width direction of the traveling vehicle, wherein the second attachment portion is arranged to another side in the vehicle width direction, wherein the third portion is formed of a rear plate that communicates between the first attachment portion and the second attachment portion, wherein the rear plate is disposed ahead of a rear end of the first attachment portion and a rear end of the second attachment portion, and wherein the generator is attached to the rear plate and is disposed between the first attachment portion and the second attachment portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618